Citation Nr: 1602243	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-17 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for sensory polyneuropathy of the bilateral upper and lower extremities (also claimed as pain of the lower legs and feet and a bilateral shoulder disability).

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

3. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current peripheral neuropathy, COPD and hypertension are related to in-service exposure to Agent Orange.  The Veteran's service personnel records reflect that the Veteran served in the Republic of Vietnam from August 1970 to April 1971.  Thus, the Veteran is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).

Addressing the Veteran's claim for service connection for peripheral neuropathy, the Veteran has been diagnosed with peripheral neuropathy of the bilateral upper and lower extremities but the etiology is unclear.  Specifically, a July 2012 electromyogram conducted by a private provider found diffuse sensorimotor neuropathy of all four extremities.  The private provider stated that carpal tunnel syndrome (CTS) of the left wrist was possible, but that CTS would not explain all of the Veteran's symptoms.  Small fiber neuropathy was also noted as a possible cause.  In February 2013, the Veteran was afforded a VA examination in connection with this claim.  The examiner provided a diagnosis of bilateral upper and lower extremity sensory polyneuropathy, but an opinion as to whether the disorder was related to service or any event of service was not rendered.  In fact, no opinion has been rendered on whether the Veteran's presumed herbicide exposure might be related to his current diagnosis; as such, remand for a VA examination is necessary.  38 C.F.R. § 3.159(c)(4).

Addressing the claims for COPD and hypertension, the Veteran has not been afforded VA examinations in connection with these claims.  As such, medical opinions addressing whether the Veteran's COPD and hypertension are related to his service, to include herbicide exposure, are needed.

The Board also notes that in 2014, service connection for post traumatic stress disorder, rated as 30 percent disabling was granted.  Thus, medical opinions addressing whether the Veteran's service-connected PTSD aggravates his nonservice-connected disorders are also needed.

Additionally, the Veteran testified that he had an upcoming medical appointment for his shoulder; records of that appointment are not associated with the claims folder.  As the Veteran receives treatment through VA and through private providers, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

      1. Ask the Veteran to provide the names and addresses
of all medical care providers who have treated him for his peripheral neuropathy, to include his shoulders, COPD and hypertension since July 2013.  After securing the necessary releases, the AOJ should request any relevant records identified.  In addition, obtain VA treatment records dating from August 2012 to the present.  If any requested records are not available, the Veteran and his representative should be notified of such.

2. After the development outlined above is completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral upper and lower extremities.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  Based on a review of the claims folder and the examination findings, the examiner should respond to the following:

* Is it at least as likely as not (a 50 percent or greater   probability) that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, to include any shoulder disability, is in any way related to the Veteran's period of active military service, to include in-service herbicide exposure? 

* Is it at least as likely as not that the Veteran's nonservice-connected peripheral neuropathy of the bilateral upper and lower extremities is proximately due to, a result of, or aggravated by (increase in severity) his service-connected PTSD?

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why the opinion cannot be made without resorting to speculation.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his COPD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  Based on a review of the claims folder and the examination findings, the examiner should respond to 
the following:

* Is it at least as likely as not (a 50 percent or greater   probability) that the Veteran's COPD is in any way related to the Veteran's period of active military service, to include in-service herbicide exposure?

* Is it at least as likely as not that the Veteran's nonservice-connected COPD is proximately due to, a result of, or aggravated by (increase in severity) his service-connected PTSD?

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why the opinion cannot be made without resorting to speculation.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  Based on a review of the claims folder and the examination findings, the examiner should respond to the following:

* Is it at least as likely as not (a 50 percent or greater   probability) that the Veteran's hypertension is in any way related to the Veteran's period of active military service, to include in-service herbicide exposure?

* Is it at least as likely as not that the Veteran's nonservice-connected hypertension is proximately due to, a result of, or aggravated by (increase in severity) his service-connected PTSD?

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why the opinion cannot be made without resorting to speculation.

5.  Then, re-adjudicate the claims.  If the benefits sought are not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




